NO. 07-01-0492-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                               FEBRUARY 14, 2002
                         ______________________________

                                  TROY LEE HARMS,

                                                      Appellant

                                           v.

                               THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                    NO. 34,541-E; HON. ABE LOPEZ, PRESIDING
                       _______________________________

                            ABATEMENT AND REMAND
                        _______________________________

Before BOYD, C.J., QUINN and REAVIS, JJ.

      Appellant, Troy Lee Harms, appeals from a judgment revoking his community

supervision, adjudicating his guilt, and sentencing him to prison for fifteen years.

Sentence was pronounced in open court on November 15, 2001. Thus, the appellate

record was due by January 14, 2002. TEX . R. APP . P. 35.2(a). Though the reporter’s

record has been received, the clerk’s record has not. Furthermore, according to the court

clerk, the record has not been developed because: 1) she has not received an order from
the trial court to develop same; 2) she has not received payment nor an affidavit of inability

to pay from appellant; and 3) appellant has not made arrangements to pay for same.

       Accordingly, we now abate this appeal and remand the cause to the 108th District

Court of Potter County (trial court) for further proceedings. Upon remand, the trial court

shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing

to determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent;

       3. whether counsel has been appointed to prosecute this appeal;

       4. if counsel has not been appointed, whether appellant is entitled to appointed

          counsel; and

       5. whether the appellant is entitled to the preparation of a free clerk’s record.

The trial court shall cause the hearing to be transcribed. Furthermore, the trial court shall

execute findings of fact and conclusions of law addressing the aforementioned issues and

disclosing the name, address, state bar number, and telephone and fax numbers of

counsel appointed, if any. The district court shall also cause to be developed 1) a

supplemental clerk’s record containing the findings of fact and conclusions of law and all

orders of the district court issued as a result of its hearing on this matter, and 2) a

reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the district court shall cause the supplemental

clerk’s record to be filed with the clerk of this court on or before March 18, 2002. Should




                                              2
further time be needed by the trial court to perform these tasks, then same must be

requested before March 14, 2002.

   It is so ordered.

                                                         Per Curiam

Do not publish.




                                        3